            Case 1:19-cv-05500-RA Document 33 Filed 11/26/19 Page 2 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

PHILLIP WOOLGAR, Individually and on Case No.: 1:19-cv-05500-RA
Behalf of All Others Similarly Situated,
                                         CLASS ACTION
                      Plaintiff,
                                                                I lSDC-SD:\Y
       v.                                Honorable Ronnie Abram
                                                                          DOCll\lENT
KINGSTONE COMPANIES, INC., BARRY
                                                                          ELFC rRO'.\ICALLY FILED
GOLDSTEIN, DALE A. THATCHER, and
                                                                          I)()(#:
VICTOR J. BRODSKY,                                                                  ----,--.,....-----
                                                                        . l)   \ TF Fl I, ED :__,__.~lc._._P___.____.__
                      Defendants.
                                                                        lb::~.-::::=::~====:=':':~=:-:---
                     @ROfOSEDJ REVISED SCHEDULING ORDER

       WHEREAS, on October 3, 2019, the Court ordered Lead Plaintiff Donald Fitzherbert to

file the amended complaint no later than December 3, 2019 with Defendants response to the

amended complaint to be filed no later than February 3, 2020 (ECF No. 25);

       WHEREAS, Lead Plaintiff has requested a two-week extension of the deadline to file the

amended complaint, and Defendants do not object to Lead Plaintiffs request;

       NOW THEREFORE, the following schedule shall apply to Lead Plaintiffs amended

complaint and Defendants' response thereto:

       1.      Lead Plaintiff shall file his amended complaint by December 17, 2019; and

       2.      Defendants shall answer, move, or otherwise respond to Lead Plaintiffs amended

               complaint by February 18, 2020.

       IT IS SO ORDERED.


                              , 2019
                                                 THE HOlORABLE RONNIE ABRAMS
                                                 UNITED STA TES DISTRICT JUDGE
